Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-61 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210386853A1, Published 12/16/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 06/17/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The authorization provided by Applicant’s representative on 06/17/2021 to communicate via e-mail is acknowledged and entered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The present invention provides…”).  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a colon or parentheses instead of a period after the lower case lettered bullets (i.e. “a)” instead of “a.”).   Further, claim 30 lettering should be updated, as it lists “a, a, b” as the bullets instead of “a, b, c”.  Appropriate correction is required.

Claims 4 and 26 are objected to because of the following informalities:  in line 2 of each claim, “encode” should be “encoding”.  Appropriate correction is required.

Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is suggested that claim 34 be amended to depend upon claim 23. 

Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is suggested that claim 34 be amended to depend upon claim 23. 


Claim 45 is objected to because of the following informalities:  claim 45 comprises a sequence that should be accompanied by an appropriate SEQ ID NO:.  In aligning with other sequences in the claim set, it appears as though this is SEQ ID NO:20 and should be labeled as such (e.g. “…encoded by the following nucleic acid sequence: AUGCGCAUGCAGCUGCUGCUGCUGAUCGCCCUGUCCCUGGCCCUGGUGACCAACUCC (SEQ ID NO:20).”).  Appropriate correction is required.

Claim 57 is objected to because of the following informalities:  claim 51 is a method, and while it recites a composition in said method, it is suggested claim 57 be amended to read directly upon the composition claim, which is instant claim 45.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“ACUITAS lipid nanoparticles (LNPs)” are required to practice the claimed invention because both claims require this name-brand lipid nanoparticle (LNP) as part of the mRNA composition. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of ACUITAS LNP. See 37 CFR 1.802. One cannot practice the claimed invention without knowing the exact composition of or possessing the means to acquire the ACUTIAS LNPs. Therefore, access to ACUTIAS LNPs is required to practice the invention. The specification does not provide a repeatable method for readily identifying ACUTIAS LNPs without access to ACUTIAS LNPs and it does not appear to be readily available material.  The specification also does not reference the components of the ACUTIAS LNPs and in what ratio or percentage said components are within the claimed LNP.  As ACUITAS appears to be referencing a trademarked company name, it is unclear if this LNP is a specific type sold, created, or licensed by the company, and since the exact makeup of the LNP is unclear, it is not clear how to make or use this invention.
Deposit of ACUITAS LNPs in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the LNPs would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
	(b)	all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
	(c)	the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
	(d)	a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.

	


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is rejected for claiming the limitations of amino acid positions within an amino acid sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier) or by referencing a start position for said sequence (i.e. “…wherein said amino acid is at position X from the starting methionine of the protein…”).  Reference to a specific viral strain is insufficient as the claims are to be complete in themselves and incorporation of a specific sequence without providing said sequence renders the metes and bounds of the claim unclear.   Claim 49 is rejected for similar reasoning.  
For at least these reasons, the metes and bounds of claims 7 and 49 are unclear.


Claims 8 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 provides that the ectodomain is that which is set forth in SEQ ID NO:4 for HSV gD, SEQ ID NO:10 for HSV gC, and SEQ ID NO: 16 for HSV gE.  However, it is not clear which nucleotides from each of these 3 sequences are, or are not, considered the “ectodomain”.  For clarity, it is suggested the claim be amended to specifically recite the nucleotide ranges which encompass the ectodomains for each provided sequence in a similar fashion as to what was provided for in claim 23.  Taking the HSV gD sequence for instance, some examples as to how the claim may be amended for clarity are presented below:
“…wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides corresponding to nucleotides 200-1402 of SEQ ID NO: 10…”
“…wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides having at least 90% identity to nucleotides 200-1402 of SEQ ID NO: 10…”
“…wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides having at least 90% identity to SEQ ID NO: 22…”

These are suggestions, as applicant is free to amend the claims as they deem necessary to overcome this rejection.  Claim 50 is rejected for similar reasoning, except as it pertains to amino acids instead of nucleotides.
For at least these reasons, the metes and bounds of claims 8 and 50 are unclear.


Claims 11 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 33 contain the trademark/trade name “ACUITAS”.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a name brand or company from which a product was purchased, licensed, borrowed, derived, or the like, and, accordingly, the identification/description is indefinite.

Claims 16, 20, 38, 42, 51, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 provides for “wherein the administration step comprises a) administering a first composition comprising a nucleoside modified mRNA encoding a first HSV glycoprotein, b) administering a second composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein”, yet the administration step appears to be administering a composition that could either be the same or distinct from that claimed in instant claim 1.  It is unclear if these are additional HSV glycoproteins in addition to the gC, gD, and gE of instant claim 1 or if these are meant to further limit the gC, gD, and gE of instant claim 1.  Further, as instant claim 1 provides that only the ectodomains and signal/leader sequences are present, it is unclear if these are meant to be additional glycoprotein-encoding nucleoside-modified mRNA sequences or if they are meant to read upon the fragments within the composition of instant claim 1.  Finally, as the claim recites a first, second, and third composition, it is unclear if the composition of claim 1 is the “first” composition and the second and third are distinct compositions, or if this is three administrations of the composition of claim 1, as the use of the term “comprising” allows for additional, unrecited elements to be present within the claimed composition.  Claims 20, 38, 42, 51, and 60 are also rejected for similar reasoning.
As the metes and bounds of this method step are unclear, claims 16, 20, 38, 42, 51, and 60 are rejected for being indefinite.

Claims 17, 21, 39, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are dependent claims drawn to further limit the methods on which they depend by claiming “further comprising the step of administering to said subject a composition comprising said HSV glycoprotein or immunogenic fragment thereof.”  The claims are drawn to further limit upon the administration of a composition which comprises mRNA encoding HSV glycoproteins, but the antecedence for “said HSV glycoprotein or immunogenic fragment thereof” is unclear, as it is unclear if the additional administration is for full-length protein subunit or fragment thereof inoculation of the exact same three HSV glycoproteins as the claim is drawn to a singular “glycoprotein” or “immunogenic fragment thereof.”  To ensure the antecedence is clear, it is suggested the claims be amended along the lines of the following:
“…further comprising the step of administering to said subject a composition comprising HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof.”
For at least these reasons, the metes and bounds of the claims are unclear, and claims 17, 21, 39, and 43 are rejected on the grounds of being indefinite.


Claims 56 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is a dependent claim drawn to further limit the methods on which it depends by claiming “further comprising the step of administering to said subject a composition comprising a nucleoside modified mRNA composition encoding said HSV glycoprotein or immunogenic fragment thereof.”  The claims are drawn to further limit upon the administration of a composition which comprises HSV glycoproteins, but the antecedence for “nucleoside modified mRNA composition encoding said HSV glycoprotein or immunogenic fragment thereof” is unclear, as it is unclear if the additional administration is for mRNA encoding full-length protein or fragment thereof inoculation of the exact same three HSV glycoproteins as the claim is drawn to a singular mRNA encoding a singular “glycoprotein” or “immunogenic fragment thereof.”  To ensure the antecedence is clear, it is suggested the claims be amended along the lines of the following:
“…further comprising the step of administering to said subject a composition comprising a nucleoside modified mRNAs encoding HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof.”
Claim 61 is rejected for similar reasoning.
For at least these reasons, the metes and bounds of the claims are unclear, and claims 56 and 61 are rejected on the grounds of being indefinite.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising mRNA encoding the ectodomains of a Herpes Simplex Virus (HSV) glycoprotein D (gD), an HSV glycoprotein C (gC) and an HSV glycoprotein E (gE), wherein one or more of said mRNAs is a nucleoside modified mRNA and wherein said nucleoside modified mRNA comprises a signal sequence comprising: a. AUGACCCGCCUGACCGUGCUGGCCCUGCUGGCCGGCCUGCUGGCCUC CUCCCGCGCC (SEQ ID NO: 19), b. AUGCGCAUGCAGCUGCUGCUGCUGAUCGCCCUGUCCCUGGCCCUGG UGACCAACUCC (SEQ ID NO: 20), or c. AUGGCCAUCUCCGGCGUGCCCGUGCUGGGCUUCUUCAUCAUCGCCG UGCUGAUGUCCGCCCAGGAGUCCUGGGCC (SEQ ID NO: 21).  
Further limitations on the composition of claim 1 are wherein said nucleoside modified mRNA comprises one or more pseudouridine residues (claim 2); wherein said one or more pseudouridine residues comprise m1 ψ (1-methylpseudouridine), m1acp3ψ (1-methyl-3-(3-amino-5-carboxypropyl)pseudouridine, ψ m (2'-O-methylpseudouridine, m5D (5-methyldihydrouridine), m3 ψ (3- methylpseudouridine), or any combination thereof (claim 3); wherein said composition further comprises one or more nucleoside modified mRNAs encoding a) HSV glycoprotein B (gB) or immunogenic fragment thereof, b) HSV glycoprotein H (gH) or immunogenic fragment thereof, c) HSV glycoprotein L (gL) or immunogenic fragment thereof, d) HSV glycoprotein I (gI) or immunogenic fragment thereof, or e) any combination thereof (claim 4);  wherein one or more of said glycoproteins is from HSV-1 (claim 5); wherein one or more of said glycoproteins is from HSV-2 (claim 6); wherein said ectodomain of HSV gD comprises amino acids 26- 331 from the starting methionine of a full-length gD from HSV-2 strain 333 or a homologous sequence from another HSV strain; wherein said ectodomain of HSV gC comprises a C3b-binding domain thereof, a properdin interfering domain thereof, a C5 interfering domain thereof; wherein said ectodomain of 100P-572137-US1 HSV gC comprises amino acids 27-426 from the starting methionine of a full-length gC from HSV-2 strain 333, or a homologous sequence from another HSV strain; wherein said ectodomain of HSV gE comprises amino acids 24- 405 from the starting methionine of a full-length gE from HSV-2 strain 2.12, or a homologous sequence from another HSV strain; or a combination thereof (claim 7); wherein the nucleic acid sequence of the nucleoside modified mRNA encoding the ectodomain of HSV gD is as set forth in SEQ ID NO: 4; wherein the nucleic acid sequence of the nucleoside modified mRNA encoding the ectodomain of HSV gC is as set forth in SEQ ID NO: 10; wherein the nucleic acid sequence of said nucleoside modified mRNA encoding the ectodomain of HSV gE is as set forth in SEQ ID NO: 16; or a combination thereof (claim 8); wherein one or more of said nucleoside modified mRNAs a) further comprise i) a poly-A tail; ii) an m7GpppG cap, 3'-O-methyl-m7GpppG cap, or anti- reverse cap analog; iii) a cap-independent translational enhancer; iv) 5' and 3' untranslated regions that enhance translation; v) or a combination thereof; b) are encapsulated in a nanoparticle, lipid, polymer, cholesterol, or cell penetrating peptide; c) or a combination thereof (claim 9); wherein said nanoparticle is a liposomal nanoparticle (claim 10); and wherein said liposomal nanoparticle comprises an ACUITAS lipid nanoparticle (claim 11).
Claim 12 is drawn to a method of treating a Herpes Simplex Virus (HSV) infection or suppressing, inhibiting, or reducing the incidence of an HSV infection in a subject, the method comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 1.  
Further limitations on the method of claim 12 are wherein said HSV infection comprises an HSV-1 infection or an HSV-2 infection (claim 13); wherein said HSV infection comprises a primary HSV infection; a flare, recurrence, or HSV labialis following a primary HSV infection; a reactivation of a latent HSV infection; or an HSV encephalitis, an HSV neonatal infection, a genital HSV infection, or an oral HSV infection (claim 14); wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 15); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising a nucleoside modified mRNA encoding a HSV glycoprotein, b) administering a second additional composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third additional composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein (claim 16); and  further comprising the step of administering to said subject a composition comprising HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 17).
Claim 18 is drawn to a method of inducing an immune response in a subject, comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 1.  
Further limitations on the method of claim 18 are wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 19); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising a nucleoside modified mRNA encoding a HSV glycoprotein, b) administering a second additional composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third additional composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein (claim 20); further comprising the step of administering to said subject a composition comprising HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 21); and wherein said immune response comprises a CD4 immune response; a CD8 immune response; a T follicular helper cell immune response; a germinal center B cell immune response: an IgG antibody response to gC2, gD2, gE2, or combination thereof; or a combination thereof (claim 22).
Claim 23 is drawn to a composition comprising mRNA encoding the ectodomains of a Herpes Simplex Virus (HSV) glycoprotein D (gD), an HSV glycoprotein C (gC) and an HSV glycoprotein E (gE), wherein one or more of said mRNAs is a nucleoside modified mRNA and wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides 200-1120 of SEQ ID NO: 4 (SEQ ID NO: 22); wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides 200-1402 of SEQ ID NO: 10 (SEQ ID NO: 23) wherein said nucleoside modified mRNA encoding the ectodomain of HSV gD consists of nucleotides 200-1348 of SEQ ID NO: 16 (SEQ ID NO: 24).  
Further limitations on the composition of claim 23 are wherein said nucleoside modified mRNA comprises one or more pseudouridine residues (claim 24); wherein said one or more pseudouridine residues comprise m1 ψ (1-methylpseudouridine), m1acp3ψ (1-methyl-3-(3-amino-5-carboxypropyl)pseudouridine, ψ m (2'-O-methylpseudouridine, m5D (5-methyldihydrouridine), m3 ψ (3- methylpseudouridine), or any combination thereof (claim 25); wherein said composition further comprises one or more nucleoside modified mRNAs encoding a) HSV glycoprotein B (gB) or immunogenic fragment thereof, b) HSV glycoprotein H (gH) or immunogenic fragment thereof, c) HSV glycoprotein L (gL) or immunogenic fragment thereof, d) HSV glycoprotein I (gI) or immunogenic fragment thereof, or e) any combination thereof (claim 26); wherein one or more of said glycoproteins is from HSV-1 (claim 27) or HSV-2 (claim 28); wherein one or more of said nucleoside modified mRNAs further comprise a signal sequence (claim 29); where said signal sequence comprises: a) AUGACCCGCCUGACCGUGCUGGCCCUGCUGGCCGGCCUGCUGGCCUCCUCCCGCGCC (SEQ ID NO: 19), b) AUGCGCAUGCAGCUGCUGCUGCUGAUCGCCCUGUCCCUGGCCCUGG UGACCAACUCC (SEQ ID NO: 20), or c) AUGGCCAUCUCCGGCGUGCCCGUGCUGGGCUUCUUCAUCAUCGCCG UGCUGAUGUCCGCCCAGGAGUCCUGGGCC (SEQ ID NO: 21) (claim 30); wherein one or more of said nucleoside modified mRNAs a) further comprise i) a poly-A tail, ii) an m7GpppG cap, 3'-O-methyl-m7GpppG cap, or anti- reverse cap analog; iii) a cap-independent translational enhancer; iv) 5' and 3' untranslated regions that enhance translation; v) or a combination thereof; b) are encapsulated in a nanoparticle, lipid, polymer, cholesterol, or cell penetrating peptide; c) or a combination thereof (claim 31); wherein said nanoparticle is a liposomal nanoparticle (claim 32); and wherein said liposomal nanoparticle comprises an ACUITAS lipid nanoparticle (claim 33).
Claim 34 is drawn to a method of treating a Herpes Simplex Virus (HSV) infection or suppressing, inhibiting, or reducing the incidence of an HSV infection in a subject, the method comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 23.  
Further limitations on the method of claim 34 are wherein said HSV infection comprises an HSV-1 infection or an HSV-2 infection (claim 35); wherein said HSV infection comprises a primary HSV infection; a flare, recurrence, or HSV labialis following a primary HSV infection; a reactivation of a latent HSV infection; an HSV encephalitis, an HSV neonatal infection, a genital HSV infection, or an oral HSV infection, or a combination thereof (claim 36); wherein the administration step comprises intramuscular. subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 37); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising a nucleoside modified mRNA encoding a HSV glycoprotein, b) administering a second additional composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third additional composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein (claim 38); and further comprising the step of administering to said subject a composition comprising HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 39).
Claim 40 is drawn to a method of inducing an immune response in a subject, comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 23.  
Further limitations on the method of claim 40 are wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 41); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising a nucleoside modified mRNA encoding a HSV glycoprotein, b) administering a second additional composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third additional composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein (claim 42); further comprising the step of administering to said subject a composition comprising HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 43); and wherein said immune response comprises a CD4 immune response; a CD8 immune response; a T follicular helper cell immune response; a germinal center B cell immune response; an IgG antibody response to gC2, gD2, gE2, or combination thereof; or a combination thereof (claim 44).
Claim 45 is drawn to a composition comprising a peptide or peptides comprising the ectodomains of a Herpes Simplex Virus (HSV) glycoprotein D (gD), an HSV glycoprotein C (gC) and an HSV glycoprotein E (gE), wherein said peptide or peptides encoding the ectodomains of HSV-2 gC and gE further comprise a signal sequence encoded by the following nucleic acid sequence: AUGCGCAUGCAGCUGCUGCUGCUGAUCGCCCUGUCCCUGGCCCUGGUGACCAACUCC.  
Further limitations on the composition of claim 45 are wherein said composition further comprises a peptide or peptides comprising a) HSV glycoprotein B (gB) or immunogenic fragment thereof, b) HSV glycoprotein H (gH) or immunogenic fragment thereof, c) HSV glycoprotein L (gL) or immunogenic fragment thereof, d) HSV glycoprotein I (gI) or immunogenic fragment thereof, or e) any combination thereof (claim 46); wherein one or more of said glycoproteins is from HSV-1 (claim 47) or HSV2 (claim 48); wherein said ectodomain of HSV gD comprises amino acids 26- 331 from the starting methionine of a full-length gD from HSV-2 strain 333 or a homologous sequence from another HSV strain; wherein said ectodomain of HSV gC comprises a C3b-binding domain thereof, a properdin interfering domain thereof, a C5 interfering domain thereof; wherein said ectodomain of 100P-572137-US1 HSV gC comprises amino acids 27-426 from the starting methionine of a full-length gC from HSV-2 strain 333, or a homologous sequence from another HSV strain; wherein said ectodomain of HSV gE comprises amino acids 24- 405 from the starting methionine of a full-length gE from HSV-2 strain 2.12, or a homologous sequence from another HSV strain; or a combination thereof (claim 49); wherein the amino acid sequence of the ectodomain of HSV gD is as set forth in SEQ ID NO: 5; wherein the amino acid sequence of the ectodomain of HSV gC is as set forth in SEQ ID NO: 11; and wherein the amino acid sequence of the ectodomain of HSV gE is as set forth in SEQ ID NO: 17; or a combination thereof (claim 50).
Claim 51 is drawn to a method of treating a Herpes Simplex Virus (HSV) infection or suppressing, inhibiting, or reducing the incidence of an HSV infection in a subject, the method comprising the step of administering to said subject the composition of claim 45.  
Further limitations on the method of claim 51 are wherein said HSV infection comprises an HSV-1 infection or an HSV-2 infection (claim 52); wherein said HSV infection comprises a primary HSV infection; a flare, recurrence, or HSV labialis following a primary HSV infection; a reactivation of a latent HSV infection; an HSV encephalitis, an HSV neonatal infection, a genital HSV infection, or an oral HSV infection, or a combination thereof (claim 53); wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 54); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising an ectodomain of a first HSV glycoprotein, b) administering a second additional composition comprising an ectodomain of a second HSV glycoprotein, and c) administering a third additional composition comprising an ectodomain of a third HSV glycoprotein (claim 55); and further comprising the step of administering to said subject a composition comprising a nucleoside modified mRNAs encoding HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 56).
Claim 57 is drawn to a method of inducing an immune response in a subject, comprising the step of administering to said subject the composition of claim 45.  
Further limitations on the method of claim 57 are wherein said immune response comprises a CD4 immune response; a CD8 immune response; a T follicular helper cell immune response; a germinal center B cell immune response; an IgG antibody response to gC2, gD2, gE2, or combination thereof; or a combination thereof (claim 58); wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 59); wherein the method further comprises administering three additional compositions, wherein said administration comprises:  a) administering a first additional composition comprising an ectodomain of a first HSV glycoprotein, b) administering a second additional composition comprising an ectodomain of a second HSV glycoprotein, and c) administering a third additional composition comprising an ectodomain of a third HSV glycoprotein (claim 60); and further comprising the step of administering to said subject a composition comprising a nucleoside modified mRNAs encoding HSV glycoproteins gC, gD, and gE, or immunogenic fragments thereof (claim 61).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,141,478 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions and methods of use thereof, wherein both claimed compositions comprise mRNAs encoding an immunogenic fragment of a herpes simplex virus (HSV) glycoprotein D (gD), a HSV glycoprotein C (gC), and a HSV glycoprotein E (gE), wherein said immunogenic fragments comprise a nucleoside-modified mRNA which comprises a signal or leader sequence of SEQ ID NO: 19 (comprised in SEQ ID NO: 4 of ‘478), SEQ ID NO: 20 (comprised in SEQ ID NOs: 10, 13, and 16 of ‘478), or SEQ ID NO:21 (comprised in SEQ ID NO: 7 of ‘478).  Both sets of claims require the presence of one or more modified pseudouridine residues, wherein said residues comprise m1Ψ (1-methylpseudouridine), m1acp3Ψ (1-methyl-3-(3-amino-5-carboxypropyl)pseudouridine, Ψm (2′-O-methylpseudouridine, m5D (5-methyldihydrouridine), m3Ψ (3-methylpseudouridine), or any combination thereof.  Both sets of claims allow for the presence of further HSV glycoproteins or immunogenic fragments thereof from HSV gB, gH, gI, or any combination thereof, wherein the mRNA is within lipid nanoparticles.  Both claimed methods are drawn to treating an HSV infection or suppressing, inhibiting, or reducing the incidence of HSV infection in a subject, either HSV-1 or HSV-2, through administration of the nucleoside composition to said subject. Both claim identical methods of administration and the types of HSV infections that would be treated by the methods.  The instant claims are an obvious variant of the ‘478 claims as they more broadly claim any HSV gD, gC, and gE ectodomain linked to the specific linker/signal sequence of the ‘478 claims.  While the ‘478 HSV gD, gC, and gE sequences claimed are narrowed, more specific, and longer than the ectodomain of the instant claims, the ‘478 claims are drawn to immunogenic fragments of the HSV glycoproteins, which would encompass the ectodomains + signal sequences claimed in the instant claims.  Further, the instant claims in further, dependent claims, are drawn to the specific ectodomains + signal sequences derived from SEQ ID NOs: 4, 10, and 16 of the ‘478 claims.  Therefore, the instant claims are an obvious variant of the claims of the ‘478 patent, and are not patentably distinct from said claims.  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648